Title: To Thomas Jefferson from Robert Skipwith, 17 July 1771
From: Skipwith, Thomas
To: Jefferson, Thomas


                    
                        Dear Sir
                        17th July 1771.
                    
                    This I have left at the Forest to remind you of your obliging promise and withal to guide you in your choice of books for me, both as to the number and matter of them. I would have them suited  to the capacity of a common reader who understands but little of the classicks and who has not leisure for any intricate or tedious study. Let them be improving as well as amusing and among the rest let there be Hume’s history of England, the new edition of Shakespear, the short Roman history you mentioned and all Sterne’s works. I am very fond of Bumgarden’s manner of binding but can’t afford it unless Fingal or some of those new works be bound up only after that manner; that one, Belisarius, and some others of the kind I would have if bound in gold. Let them amount to about five and twenty pounds sterling, or, if you think proper, to thirty pounds.
                    With the list please to send me particular directions for importing them, including the bookseller’s place of residence. Your very hble servant,
                    
                        Robt. Skipwith
                    
                